Citation Nr: 0630340	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-13 378	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD), from July 3, 2001 
through April 29, 2003, and a rating higher than 50 percent 
as of April 30, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from February 2003, August 2003, and January 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  The 
February 2003 RO decision granted the veteran's claim for 
service connection for PTSD and assigned a 30 percent rating 
retroactively effective from July 3, 2001, the date of 
receipt of his claim for this condition.  The August 2003 RO 
decision confirmed and continued this 30 percent rating, 
and the more recent January 2005 RO decision increased the 
rating to 50 percent, but only effective as of April 30, 
2003.  The veteran wants an initial rating higher than 30 
percent for the immediately preceding period from July 3, 
2001 to April 29, 2003, and a rating higher than 50 percent 
as of April 30, 2003.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (when the veteran timely appeals the rating 
initially assigned for his disability - just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context, which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability has been more severe than at others).  See also AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).

This case was previously before the Board and was remanded to 
the RO in September 2005 for further development and 
consideration.  This additional development occurred via the 
Appeals Management Center (AMC) in Washington, DC.  In a May 
2006 supplemental statement of the case (SSOC), the AMC 
continued to deny the claim and returned the case to the 
Board.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  From July 3, 2001 to April 29, 2003, the veteran's PTSD 
was manifested by sleep impairment and depression, but did 
not cause occupational and social impairment due to such 
symptoms as:  circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; memory 
impairment; impaired thought processes; panic attacks; and 
mood disturbances. 

3.  Since April 30, 2003, the veteran's PTSD has caused 
moderate occupational and social impairment due to 
depression, anxiety, impaired short-term memory, 
sleep impairment, hyperstartle response, and hypervigilance; 
but he does not have spatial disorientation; impaired 
judgment; obsessional rituals that interfere with routine 
activities; illogical or irrational speech; poor hygiene; or 
impaired impulse control.  He also does not experience 
suicidal or homicidal ideation, hallucinations, or delusions.


CONCLUSIONS OF LAW

1.  During the period from July 3, 2001 to April 29, 2003, 
the criteria were not met for a rating higher than 30 percent 
for the PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2006).

2.  Since April 30, 2003, the criteria have not been met for 
a rating higher than 50 percent for the PTSD.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  


The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this particular case at hand, the veteran was sent VCAA 
letters in December 2001, May 2003, and October 2005 
explaining the type of evidence required to substantiate his 
initial claim for service connection and subsequent 
downstream claim for a higher disability rating for his PTSD.  
The letters also indicated what evidence he was responsible 
for obtaining and what VA had done and would do in helping 
him obtain supporting evidence.  And although the May 2003 
and October 2005 letters notified him that a schedular or 
extraschedular disability rating would be determined by 
applying relevant diagnostic codes in the rating schedule, 
none of the letters apprised him of how an effective date 
would be assigned in the event his claim for a higher rating 
is granted.  But this information was provided to him in a 
more recent May 2006 supplemental statement of the case 
(SSOC), in compliance with Dingess.  See Dingess, 2006 WL 
519755, at *12 ("Other statutory and regulatory provisions 
are in place to ensure that a claimant receives assistance 
throughout the appeals process.  ...To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.").  
Consequently, there is no prejudice to him in proceeding with 
the issuance of a final decision at this juncture.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  

The Board realizes there was no specific mention, per se, in 
the December 2001, May 2003, or October 2005 VCAA letters of 
the "fourth element" discussed in Pelegrini II, but these 
letters nonetheless explained that the veteran should 
identify and/or submit any supporting evidence.  The content 
of these letters therefore substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in December 2001, so prior to the RO's initial adjudication 
of his claim for service connection in February 2003.  As a 
result, this complied with the Pelegrini II and Mayfield 
requirement that VCAA notice, to the extent possible, precede 
the RO's initial adjudication and provided the veteran with 
ample time to submit any additional evidence in furtherance 
of his claim.  And since the RO's most recent May 2006 SSOC, 
he has not indicated he has any additional relevant evidence 
to submit or that needs to be obtained.  He also had 
previously submitted a VCAA notice response form in March 
2006 specifically indicating he had no other information or 
evidence to give VA to substantiate his claim.  He asked that 
VA decide his claim as soon as possible.  Consequently, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide] to 
the appellant regarding what further evidence he should 
submit to substantiate his claim."  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  All reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2006).  

The veteran's PTSD was evaluated as 30-percent disabling from 
July 3, 2001 through April 29, 2003 and as 50-percent 
disabling since April 30, 2003 under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

Whereas a 50 percent disability evaluation is assigned under 
this Code for occupational and social impairment due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

The Board has carefully reviewed the relevant evidence of 
record and concludes the veteran's PTSD was no more than 30-
percent disabling for the initial period from July 1, 2001 to 
April 29, 2003, and no more than 50-percent disabling for the 
subsequent period from April 30, 2003 through the present.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The objective medical evidence of record indicates the 
veteran's symptomatology for the period from July 3, 2001 to 
April 29, 2003 did not show he had difficulty understanding 
complex commands, impaired memory, impaired insight or 
judgment, disturbances of motivation and mood, or difficulty 
maintaining relationships.  His VA examination reports 
indicate he was correctly oriented (to time, person, place, 
situation, etc.) and cooperative, with good hygiene and 
grooming despite his PTSD.  In addition, there was no 
objective clinical evidence of delusions, suicidal or 
homicidal ideation, or hallucinations.  There was also no 
evidence of panic attacks or impaired concentration.  
Likewise, his speech was coherent and relevant, and his 
thought process was normal.  His affect was appropriate.  
Further, despite his complaints of social isolation, he had 
maintained relationships with his daughter and brothers, and 
some friends.  He also was able to participate in many 
activities of daily living, despite his depression, anxiety, 
and nightmares, which were (and are still) contemplated by 
his 30 percent rating for this time frame.

Furthermore, the veteran is not entitled to a rating higher 
than 50 percent since April 30, 2003.  The objective medical 
evidence of record does not show he has experienced severe 
social or occupational impairment, or that he has had 
obsessive rituals, incoherent speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, homicidal ideation, or an inability to 
function independently.  There is likewise no objective 
clinical evidence of delusions, hallucinations, or panic 
attacks.  Further, there is no objective evidence he is 
unable to function independently in an appropriate and 
effective manner.  Whenever examined, he was well groomed and 
had coherent speech, without any impairment in his thought 
process.  Moreover, although he reported impaired 
occupational functioning due to his PTSD symptoms, he 
admitted that he had been at his job for over 20 years.  And 
despite indications of depression and a blunted affect, he 
has been alert when evaluated, correctly oriented in all 
spheres (to time, place, person and situation), and 
cooperative with unimpaired insight and judgment.



Aside from this, the veteran's Global Assessment of 
Functioning (GAF) scores, including as a result of the impact 
of his service-connected PTSD and associated depression, have 
ranged from 45 to 50.  A GAF score of 41 to 50 is indicative 
of serious impairment in social, occupational, or school 
functioning.  See the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See, too, 38 C.F.R. § 4.130.  
Most significantly, though, the VA examiners determined there 
is moderate to moderately severe impairment in these critical 
respects.  And although the VA examiners' use of this 
descriptive language is not altogether dispositive of the 
rating to be assigned, it is nevertheless probative evidence 
to be considered in making this important determination.  
See 38 C.F.R. §§ 4.2, 4.6.  So there is no justification for 
increasing the ratings for the veteran's PTSD on the basis of 
his GAF scores; they are commensurate with his current 
ratings.  See 38 C.F.R. § 4.7.

Finally, the Board has considered whether the veteran is 
entitled to higher ratings for either time period at issue on 
an extra-schedular basis.  However, this case does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  There 
is no probative indication the veteran's PTSD has caused 
marked interference with his employment at any point in time 
since the July 3, 2001, initial effective date of his award.  
He has been employed in the same position since 1985 and has 
not submitted any evidence suggesting his PTSD interferes 
with his job performance (e.g., formal reprimands, demotions, 
concessions by his employer, etc.).  Keep in mind the 30 and 
now 50 percent schedular ratings already take into account 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of these grades of 
disability.  38 C.F.R. § 4.1.  The veteran also has not been 
hospitalized for treatment of his PTSD, much less frequently, 
so there are no grounds for referring this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



One final point worth mentioning, the veteran already - in 
effect, has a "staged" rating for his PTSD, as required by 
Fenderson, 12 Vet. App. at 125-26.  His initial rating was 30 
percent; he since has received a higher 50 percent rating due 
to his worsening symptoms.  But for the reasons and bases 
discussed, the preponderance of the evidence is against his 
claim for higher ratings, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for an initial rating higher than 30 percent for 
the PTSD, for the period from July 3, 2001 through April 29, 
2003, and for a rating higher 50 percent since April 30, 
2003, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


